In re Cox, James E.; — Plaintiff(s); applying for writ of certiorari and/or review, *1116and supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “B”, No. 6-81-924; to the Court of Appeal, First Circuit, No. KW89 1171.
Denied. Moot. Relator has been resen-tenced to 17 years at hard labor for manslaughter and the Court of Appeal, First Circuit, has vacated the additional penalty of two years at hard labor without benefit of parole imposed under La.R.S. 14:95.2.